                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  PAULA ANDERSON LEDFORD                          *     CIVIL ACTION NO. 3:17-cv-1679


  VERSUS                                          *     JUDGE TERRY A. DOUGHTY


  NANCY A. BERRYHILL, ACTING                      *     MAG. JUDGE KAREN L. HAYES
  COMMISSIONER, SOCIAL
  SECURITY ADMINISTRATION

                                      JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner=s decision is

hereby REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. ' 405(g)

for further proceedings consistent therewith.

        MONROE, Louisiana, this 26th day of February, 2019.




                                                   _____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
